    


 
 
 
 
Exhibit 10.3

INDEPENDENCE CONTRACT DRILLING, INC.
PERFORMANCE UNIT AWARD AGREEMENT
UTILIZATION (UPTIME)
Grantee: _______________
1.Grant of Performance Unit Award.
(a)    As of February 8, 2017 (the “Effective Date”), the date of this agreement
(this “Agreement”), Independence Contract Drilling, Inc., a Delaware corporation
(the “Company”), hereby grants to the Grantee (identified above) ________
restricted stock units (the “RSUs”) pursuant to the Amended and Restated
Independence Contract Drilling, Inc. 2012 Omnibus Incentive Plan, as amended
(the “Plan”). The number of RSUs hereunder that are considered target RSUs shall
be ______ (the “Target RSUs”), The RSUs represent the opportunity to receive a
number of shares of Common Stock of the Company based upon satisfaction of
certain operational performance targets tied to the Company’s operating rigs’
utilization while operating under a drilling contract and the “Payout
Multiplier” as defined in Exhibit A, subject to Exhibit C. The actual number of
shares of Common Stock that may be issued pursuant to the terms of this
Agreement will be between 0% and 200% of the number of Target RSUs.
(b)    To determine the number, if any, of RSUs that shall be deemed earned
(“Earned RSUs”), the methodology on Exhibit A shall be followed, subject to
Exhibit C. For purposes of this Agreement, there shall be three performance
periods: (a) “Performance Period I” shall be deemed to begin on January 1, 2017
and end on December 31, 2017 (the “Performance Period 1 Determination Date”);
(b) “Performance Period II” shall be deemed to begin on January 1, 2018 and end
on December 31, 2018 (the “Performance Period II Determination Date”, and (c)
“Performance Period III” shall be deemed to begin on January 1, 2019 and end on
December 31, 2019 (the “Performance Period III Determination Date”).
For purposes of this Agreement, each of Performance Period I, Performance Period
II and Performance Period III shall be considered a “Performance Period”, and
each of Performance Period I Determination Date, Performance Period II
Determination Date and Performance Period III Determination Date shall be
considered a “Determination Date”.
It is understood that the RSU’s are also subject to a three year time-based
vesting requirement that begins on the Effective Date, as described in paragraph
3 below.
2.    Definitions. Exhibits A, B and C are incorporated into this Agreement by
reference. Unless otherwise provided, all capitalized terms used herein shall
have the meanings set forth in the Plan, or as set forth in Exhibits A, B and C.
In the event of a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall control.


1



--------------------------------------------------------------------------------

    


3.    Vesting and Forfeiture. Subject to Grantee’s continued employment with the
Company or its affiliates (the “Company Group”), and subject further to Exhibits
A, B and C, and any change of control or employment agreement between Grantee
and a member of the Company Group, only RSUs that become Earned RSUs shall have
the opportunity to vest, and Earned RSUs shall vest, if at all, on the third
anniversary of the Effective Date (the “Vesting Date”). RSUs with respect to a
Performance Period that fail to become Earned RSUs as of the respective one-year
Determination Date (as determined by the Committee) shall immediately and
automatically be forfeited for no consideration. Additionally, except to the
extent an change of control or employment agreement between Grantee and a member
of the Company Group provides otherwise, a failure of Grantee to continue his or
her employment through the Vesting Date shall result in an immediate and
automatic forfeiture of outstanding RSUs and Earned RSUs under this Agreement.
4.    Purchase Price. No consideration shall be payable by the Grantee to the
Company for the RSUs.
5.    Restrictions on RSUs and Settlement of Vested RSUs.
(a)    No Dividend Equivalents are granted with respect to any RSUs.
(b)    The Company shall settle vested Earned RSUs within 30 days of the date
such Earned RSUs become vested in accordance with Section 3, above. Each vested
Earned RSU shall entitle the Grantee to receive one share of Common Stock.
(c)    Nothing in this Agreement or the Plan shall be construed to:
(i)    give the Grantee any right to be awarded any further RSUs or any other
Award in the future, even if RSUs or other Awards are granted on a regular or
repeated basis, as grants of RSUs and other Awards are completely voluntary and
made solely in the discretion of the Committee;
(ii)    give the Grantee or any other person any interest in any fund or in any
specified asset or assets of the Company or any Affiliate; or
(iii)    confer upon the Grantee the right to continue in the employment or
service of the Company or any Affiliate, or affect the right of the Company or
any Affiliate to terminate the employment or service of the Grantee at any time
or for any reason.
(d)    The Grantee shall not have any voting rights with respect to the RSUs.
6.    Independent Legal and Tax Advice. Grantee acknowledges that the Company
has advised Grantee to obtain independent legal and tax advice regarding the
grant, holding, vesting and settlement of the RSUs in accordance with this
Agreement and any disposition of any such Awards or the shares of Common Stock
issued with respect thereto.
7.    Reorganization of Company. The existence of this Agreement shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure


2



--------------------------------------------------------------------------------

    


or its business, or any merger or consolidation of the Company, or any issue or
bonds, debentures, preferred stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. Except as otherwise provided herein, in the
event of a Corporate Change as defined in the Plan, Section 4.5 of the Plan
shall be applicable.
8.    Investment Representation. Grantee will enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with any federal or state securities law. Moreover, any stock
certificate for any shares of stock issued to Grantee hereunder may contain a
legend restricting their transferability as determined by the Company in its
discretion. Grantee agrees that the Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of shares of Stock
hereunder to comply with any law, rule or regulation that applies to the shares
subject to this Agreement.
9.    No Guarantee of Employment. This Agreement shall not confer upon Grantee
any right to continued employment with the Company or any Affiliate thereof.
10.    Withholding of Taxes. The Company or an Affiliate shall be entitled to
satisfy, pursuant to Section 16.3 of the Plan, any and all tax withholding
requirements with respect to RSUs.
11.    General.
(a)    Notices. All notices under this Agreement shall be mailed or delivered by
hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another, or to their permitted transferees if
applicable. Notices shall be effective upon receipt.
(b)    Transferability of Award. The rights of the Grantee pursuant to this
Agreement are not transferable by Grantee. No right or benefit hereunder shall
in any manner be liable for or subject to any debts, contracts, liabilities,
obligations or torts of Grantee or any permitted transferee thereof. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of the RSUs, prior to the lapse of restrictions, that does not
satisfy the requirements hereunder shall be void and unenforceable against the
Company.
(c)    Amendment and Termination. No amendment, modification or termination of
this Agreement shall be made at any time without the written consent of Grantee
and the Company.
(d)    No Guarantee of Tax Consequences. The Company and the Committee make no
commitment or guarantee that any federal, state, local or other tax treatment
will (or will not) apply or be available to any person eligible for compensation
or benefits under this Agreement. The Grantee has been advised and been provided
the opportunity to obtain independent legal and tax advice regarding the
granting, vesting and settlement of RSUs pursuant to the Plan and this Agreement
and the disposition of any Common Stock acquired thereby.
(e)    Section 409A. The award of RSUs hereunder is intended to either comply
with or be exempt from Section 409A, and the provisions of this Agreement shall
be administered,


3



--------------------------------------------------------------------------------

    


interpreted and construed accordingly. If the award of RSUs is not exempt from
Section 409A and the Grantee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date on which the Grantee has a
“separation from service” (other than due to death) within the meaning of
Section 1.409A-1(h) of the Treasury Regulations, then notwithstanding the
provisions of this Agreement, any transfer of shares or other compensation
payable on account of Grantee’s separation from service that constitute deferred
compensation under Section 409A shall take place on the earlier of (i) the first
business day following the expiration of six months from the Grantee’s
separation from service, or (ii) such earlier date as complies with the
requirements of Section 409A. To the extent required under Section 409A, the
Grantee shall be considered to have terminated employment with the Company or
its affiliates (the “Company Group”) when the Grantee incurs a “separation from
service” with respect to the Company Group within the meaning of Section
409A(a)(2)(A)(i) of the Code.
(f)    Severability. In the event that any provision of this Agreement shall be
held illegal, invalid or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the Agreement,
and the Agreement shall be construed and enforced as if the illegal, invalid or
unenforceable provision had not been included therein.
(g)    Supersedes Prior Agreements. This Agreement shall supersede and replace
all prior agreements and understandings, oral or written, between the Company
and the Grantee regarding the grant of the RSUs covered hereby.
(h)    Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Delaware without regard to its conflict of law provisions,
to the extent federal law does not supersede and preempt Delaware law.
(i)    No Trust or Fund Created. This Agreement shall not create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company or any Affiliate and a Grantee or any other Person. To the
extent that any Person acquires a right to receive payments from the Company or
any Affiliates pursuant to this Agreement, such right shall be no greater than
the right of any general unsecured creditor of the Company or any Affiliate.
(j)    Clawback Provisions. Notwithstanding any other provisions in this
Agreement or the Change of Control Agreement to the contrary, any
incentive-based compensation, or any other compensation, payable pursuant to
this Agreement or any other agreement or arrangement with the Company or an
affiliate which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company or an affiliate pursuant to such law, government regulation or stock
exchange listing requirement.)
(k)    Other Laws. The Company retains the right to refuse to issue or transfer
any Stock if it determines that the issuance or transfer of such shares might
violate any applicable law or regulation or entitle the Company to recover under
Section 16(b) of the Securities Exchange Act of 1934.


4



--------------------------------------------------------------------------------

    


(l)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Grantee.
[SIGNATURES ON NEXT PAGE]




5



--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has hereunto executed this
Agreement as of the date set forth above.
INDEPENDENCE CONTRACT DRILLING, INC.
By:     _______________________________________
Name:    _______________________________________
Title:    _______________________________________
Address for Notices:

Independence Contract Drilling, Inc.
11601 North Galayda Street
Houston, Texas 77086
Attn: Chief Executive Officer
GRANTEE



_________________________________________
Print Name:____________________________________
Address for Notices:

Executive’s then current address shown in the Company’s records.




6



--------------------------------------------------------------------------------


    


Exhibit A


Methodology for Calculating Earned RSUs




1.     Definitions. For purposes of determining the number of RSUs that are
deemed to be Earned RSUs, the following definitions shall apply:




(a)Downtime Days means the number of days (or fractional days) in which a
contracted drilling rig is shut down for repair (excluding routine rig servicing
permitted under the applicable drilling contract). Down Days include all hours
and days classified as Code 8 (whether or not the Company is entitled to payment
of any operating, moving or other rate for such time) on the Company’s daily
tour and morning reports, as well as any other days (or fractional days) not
classified as Code 8 that are credited by the Company to the customer (through
invoice, credit memorandum or otherwise) as repair or down time.


(b)Operating Days means number of days (or fractional days) a rig is eligible to
earn revenue under a drilling contract, excluding standby without crew days,
force majeure days and similar days in which the Company is not required to
maintain drilling operations.


(c)Uptime Percentage means the percentage calculated using the following
formula:


Total Operating Days during the period less Downtime Days during the period


Divided by


Total Operating Days during the period


 
2.     Committee Methodology. The RSUs shall be trifurcated into three equal
parts, with one-third being allocated to each Performance Period (to avoid
partial shares, the portion of RSUs allocated to a specific Performance Period
shall be reduced to the nearest whole number, with the excess rolling forward
into the next sequentially ordered Performance Period). The Committee shall
calculate the number of Earned RSU’s applicable to each Performance Period as
soon as reasonable practicable following expiration of the applicable
Performance Period, and in all events as soon as practicable in order to
determine the number of Earned RSU’s existing on the Vesting Date or other
vesting event. Subject to Exhibit C, for purposes of determining the number of
Earmed RSUs for a particular Performance Period, the Committee shall:


(a)    Calculate the Uptime Percentage on an aggregate basis for the Company’s
rig fleet for the applicable Performance Period.




1



--------------------------------------------------------------------------------

    


(b)    Utilizing the calculated Uptime Percentage, determine the applicable
multiplier for the Performance Period based upon the charts below.


Payout Schedule (Performance Period I)
Uptime Percentage
Multiplier
 
 
Uptime Percentage equal to 98.5% or above
2.00
Uptime Percentage between 98.00% and 98.5%
Determined by Extrapolation
Company Uptime Percentage = 98.00%
1.00
Uptime Percentage between 98.00% and 97.5%
Determined by Extrapolation
Uptime Percentage = 97.5%
.01
Uptime Percentage less than 97.5%
0.00





Payout Schedule (Performance Period II)
Uptime Percentage
Multiplier
 
 
Uptime Percentage equal to 98.25% or above
2.00
Uptime Percentage between 97.75% and 98.25%
Determined by Extrapolation
Company Uptime Percentage = 97.75%
1.00
Uptime Percentage between 97.75% and 97.25%
Determined by Extrapolation
Uptime Percentage = 97.25%
.01
Uptime Percentage less than 97.25%
0.00





Payout Schedule (Performance Period III)
Uptime Percentage
Multiplier
 
 
Uptime Percentage equal to 98.00% or above
2.00
Uptime Percentage between 97.5% and 98.00%
Determined by Extrapolation
Company Uptime Percentage = 97.5%
1.00
Uptime Percentage between 97.5% and 97.00%
Determined by Extrapolation
Uptime Percentage = 97.00%
.01
Uptime Percentage less than 97.00%
0.00



(c)    For the applicable Performance Period, calculate the number of Earned
RSUs for such Performance Period as follows:


i.
Performance Period I: Multiply the number of Target RSUs allocable to
Performance Period I by the Multiplier in the chart above, with such answer
being the Earned RSUs for the Performance Period I. To the extent the number of
RSUs allocated to Performance Period I exceed the Earned RSU’s for Performance
Period I, such excess RSUs shall be immediately and automatically forfeited.



2



--------------------------------------------------------------------------------

    




ii.
Performance Period II: Multiply the number of Target RSUs allocable to
Performance Period II by the Multiplier in the chart above, with such answer
being the Earned RSUs for the Performance Period II. To the extent the number of
RSUs allocable to Performance Period II exceed the Earned RSU’s for Performance
Period II, such excess RSUs shall be immediately and automatically forfeited.



iii.
Performance Period III: Multiply the number of Target RSUs allocable to
Performance Period III by the Multiplier in the chart above, with such answer
being the Earned RSUs for the Performance Period III. To the extent the number
of RSUs allocable to Performance Period III exceed the Earned RSU’s for
Performance Period III, such excess RSUs shall be immediately and automatically
forfeited.

(d)    If any calculation with respect to the number of RSUs that are earned,
and thus the number of shares of Common Stock to be issued hereunder would
result in a fractional share, the number of shares of Common Stock to be issued
shall be rounded down to the nearest whole share.


* * * * *




3



--------------------------------------------------------------------------------


    


Exhibit B
Certain Definitions.




1.Change of Control shall mean
A.    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50 percent or more of
either (A) the then outstanding shares of common stock or membership interests
of the Company (the “Outstanding Company Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors or managers (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection A, the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from the Company or any acquisition by the
Company; or (2) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (3) any acquisition by any corporation pursuant to a transaction
that complies with clauses (1), (2) and (3) of subsection C of this definition;
or
B.     Individuals, who, as of the date hereof constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
stockholders or members, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for purpose of
this subsection B, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or
C.    Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Corporate Transaction") in each case, unless, following such Corporate
Transaction, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction beneficially own, directly or indirectly, more than 60
percent of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their


1



--------------------------------------------------------------------------------

    


ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any corporation resulting from such Corporate
Transaction or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, 20 percent or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Corporate Transaction and (3) at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction; or
D.    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation would be subject to the income tax under Section 409A if the
foregoing definition of “Change of Control” were to apply, but would not be so
subject if the term “Change of Control” were defined herein to mean a “change in
control event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5),
then “Change of Control” means, but only to the extent necessary to prevent such
compensation from becoming subject to the income tax under Section 409A, a
transaction or circumstance that satisfies the requirements of both (1) a Change
of Control under the applicable clauses (A) through (D) above, as applicable,
and (2) a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5).
* * * * *




2



--------------------------------------------------------------------------------


    


Exhibit C


Change of Control.
1.
RSUs Becoming Earned RSUs. If prior to any Determination Date, a Change of
Control occurs, and the Grantee has remained continuously employed by the
Company Group from the Effective Date to the date of such Change of Control,
then, notwithstanding any other provision of this Agreement to the contrary, a
portion of the outstanding Target RSUs that have not previously forfeited or
previously converted to Earned RSUs shall automatically and immediately become
Earned RSUs on the date of such Change of Control in accordance with the
following fraction (not greater than 1.0): the numerator being the number of
months (not including any partial months) that have elapsed since the Effective
Date to the date of the Change of Control, and the denominator being the total
number of months in the period beginning on the Effective Date and ending on the
third anniversary of the Effective Date. For example:

a.
If the Change of Control occurs prior to the Performance Period I Determination
Date, all Target RSUs (to the extent not previously forfeited) in all
Performance Periods shall be included in the above fraction to determine what
portion of the RSUs are Earned RSUs.

b.
If the Change of Control occurs prior to the Performance Period II Determination
Date, all Target RSUs subject to Performance Period II (to the extent not
previously forfeited) and all Target RSUs subject to Performance Period III (to
the extent not previously forfeited) shall be included in the above fraction to
determine what portion of RSUs are Earned RSUs.

c.
If the Change of Control occurs after the Performance Period II Determination
Date but prior to the Performance Period III Determination Date, all Target RSUs
subject to Performance Period III (to the extent not previously forfeited) shall
be included in the above fraction to determine what portion of RSUs are Earned
RSUs.

2.
Earned RSUs Becoming Vested. If a Change of Control occurs and the Grantee has
remained continuously employed by the Company Group from the Effective Date to
the date of such Change of Control, then, notwithstanding any other provision of
this Agreement or the Change of Control Agreement to the contrary, all Earned
RSU’s (determined after calculating 1, above) shall vest on the date of such
Change of Control.

It is understood that to the extent a Change of Control occurs after an
applicable Determination Date or Performance Period, any Earned RSUs relating to
such previously occurring Determination Date and Performance Period (as
determined by the Committee pursuant to Exhibit A) shall be considered, in
addition to the Earned RSUs calculated pursuant to paragraph 1 above, Earned
RSUs for purposes of this paragraph 2.
* * * * *


1

